
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10


CHANGE IN CONTROL
SEVERANCE PAYMENT AGREEMENT


        This Agreement, made and entered into as of the 9th day of July, 2001,
by and between Bank WestStar Bank, a state chartered bank (the "Bank") and a
wholly owned subsidiary of Vail Banks, Inc., and Paul M. Ferguson (hereinafter
called the "Executive"),

W I T N E S S E T H:

        WHEREAS, the Executive has been hired by the Bank and will render
valuable services to the Bank and its subsidiaries; and

        WHEREAS, the Bank wishes to induce the Executive to remain in employment
during a possible Change in Control of Vail Banks, Inc. (as defined in Section 3
below) and believes that the execution of this Agreement will further its aim in
retaining the Executive during an actual or attempted Change in Control and will
tend to assure fair treatment of executives in the event of a Change in Control;

        NOW, THEREFORE, for and in consideration of the premises and of the
Executive's employment with the Bank, the parties hereto agree as follows:

        1.     Duties and Status of Executive.

        The Executive shall perform such duties and responsibilities as shall be
assigned to him from time to time by the President of the Bank or the Board of
Directors of the Bank. The Executive shall devote his working time and attention
to the discharge of his duties with the Bank and its subsidiaries. In addition
to the compensation and other benefits provided the Executive by the Bank, the
Executive shall have the additional benefits provided by this Agreement.

        2.     Term.

        (a)   Initial Term. The term of this Agreement shall initially be a
fixed period of two years that expires on the second anniversary of the date of
this Agreement and may be extended as provided in subsection (b) below.

        (b)   Extension. The term of this Agreement shall be extended
automatically on the first anniversary and on each subsequent anniversary of the
date of this Agreement (each such anniversary being referred to as an "Extension
Date") for an additional one year period so that the Agreement then expires on
the second anniversary of the applicable Extension Date; provided that

        (i)    the then current term of this Agreement will not be extended on
any Extension Date if,

        (A)  not later than 90 days before such Extension Date the Bank gives
the Executive written notice that it does not wish to extend the term, or

        (B)  before such Extension Date the Bank terminates the employment of
the Executive for Cause (as defined in Section 4(c)), and

        (ii)   whether or not the Bank has given notice to the Executive
pursuant to clause (i) (A) above that it does not wish to extend the term of
this Agreement, if a Change in Control occurs during the initial term of this
Agreement, or any extension thereof, the term of this Agreement shall not expire
sooner than the first anniversary of the date of such Change in Control.

--------------------------------------------------------------------------------





        3.     Change in Control. For the purposes of this Agreement, a "Change
in Control" shall be deemed to have occurred in the event of:

        (a)   an acquisition by any Person of Beneficial Ownership of the Shares
of the Vail Banks, Inc. (the "Company") then outstanding (the "Company Common
Stock Outstanding") or the voting securities of the Company then outstanding
entitled to vote generally in the election of directors (the "Company Voting
Securities Outstanding"), if such acquisition of Beneficial Ownership results in
the Person beneficially owning (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) twenty-five percent (25%) or more of the Company Common
Stock Outstanding or twenty-five percent (25%) or more of the combined voting
power of the Company Voting Securities Outstanding; provided, that immediately
prior to such acquisition such Person was not a direct or indirect Beneficial
Owner of twenty-five percent (25%) or more of the Company Common Stock
Outstanding or twenty-five percent (25%) or more of the combined voting power of
Company Voting Securities Outstanding, as the case may be; or

        (b)   the approval by the shareholders of the Company of (i) a
reorganization, merger, consolidation, complete liquidation or dissolution of
the Company, (ii) the sale or disposition of all or substantially all of the
assets of the Company or (iii) similar corporate transaction (in each case
referred to in this Section 3 as a "Corporate Transaction") or, if consummation
of such Corporate Transaction is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly); or

        (c)   a change in the composition of the Board of Directors of the
Company (the "Board") such that the individuals who, as of the date of this
Agreement, constitute the Board (such Board shall be hereinafter referred to as
the "Incumbent Board") cease for any reason to constitute at least a majority of
the Board; provided, however, for purposes of this Section 3 that any individual
who becomes a member of the Board subsequent to the date of this Agreement whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; but, provided, further, that any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act, including any successor to
such Rule), or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, shall not be so considered as a
member of the Incumbent Board.

        (d)   Notwithstanding the provisions set forth in subsections (a) and
(b), the following shall not constitute a Change in Control for purposes of this
Agreement: (1) any acquisition of Shares by, or consummation of a Corporate
Transaction with, any Subsidiary or any employee benefit plan (or related trust)
sponsored or maintained by the Company or an affiliate; or (2) any acquisition
of Shares, or consummation of a Corporate Transaction, following which more than
fifty percent (50%) of, respectively, the shares then outstanding of common
stock of the corporation resulting from such acquisition or Corporate
Transaction and the combined voting power of the voting securities then
outstanding of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were Beneficial Owners,
respectively, of the Company Common Stock Outstanding and Company Voting
Securities Outstanding immediately prior to such acquisition or Corporate
Transaction in substantially the same proportions as their ownership,
immediately prior to such acquisition or Corporate Transaction, of the Company
Common Stock Outstanding and Company Voting Securities Outstanding, as the case
may be.

2

--------------------------------------------------------------------------------






        4.     Change in Control Severance Payments and Benefits.

        (a)   If a Change in Control of the Company occurs and within 12 months
of the date of such Change in Control the Executive's employment is terminated:

        (i)    by the Bank, other than for Cause, death or Disability; or

        (ii)   by the Executive for Good Reason,

then the Executive shall be entitled to receive (subject to withholding of all
applicable taxes) the severance payments and benefits described in (b) below
after his termination of employment. If the Executive's employment is terminated
by the Bank for Cause or as a result of death or Disability, or by the Executive
without Good Reason, the Executive shall not be entitled to any payments under
this Agreement.

        (b)   If the Executive becomes eligible for benefits under
Section 4(a) above, the Bank shall pay or provide to Executive the compensation
and benefits set forth in this Section 4(b).

        (i)    As severance payments, the Executive will be entitled to continue
to receive his base salary (subject to withholding of all applicable taxes) for
a period of eighteen (18) months from his date of termination in the same manner
as it was being paid as of his date of termination. For purposes of this
Agreement, "base salary" shall mean Executive's base salary at the highest rate
in effect during the six months prior to his termination.

        (ii)   The medical coverage provided to the Executive at his date of
termination shall be continued by the Bank at the same level and in the same
manner as if his employment had not terminated (subject to Executive's right to
make any changes in such coverages that an active employee is permitted to
make), beginning on the date of such termination and ending on the date eighteen
(18) months from the date of such termination. Any additional coverages the
Executive had at termination, including dependent coverage, will also be
continued for such period on the same terms, to the extent permitted by the
applicable policies or contracts. Any costs the Executive was paying for such
coverages at the time of termination shall be paid by the Executive by separate
check payable to the Bank each month in advance or by deduction from the
payments in (i) above. The coverage provided for in this subsection (ii) shall
be applied against and reduce the period for which COBRA coverage will be
provided. If the Executive is employed by another employer after terminating
employment with the Bank and receives medical coverage from such employer, then
the Bank's obligations under this subsection (ii) shall cease.

        (c)   For the purposes of this Section 4, "Cause" means:

        (i)    the conviction of the Executive of, or a plea of guilty or nolo
contendere by the Executive to, any felony involving conduct on the part of the
Executive that renders him unfit for the performance of his duties to the Bank,
or its subsidiaries and affiliates, or

        (ii)   any willful misconduct on the part of the Executive in the
performance of his duties that is harmful to the Bank, its subsidiaries or
affiliates, or the Company monetarily or otherwise.

        For the purpose of this subsection (c), no act, or failure to act, on
the Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interest of the Bank.

        (d)   For the purpose of this Section 4, "Disability" shall be deemed to
exist if, as a result of the Executive's incapacity due to physical or mental
illness, he shall have been absent from his duties with the Bank on a full-time
basis for 150 consecutive calendar days and within 30 days

3

--------------------------------------------------------------------------------






after he has received notice of termination pursuant to Section 5 he has not
returned to the performance of his duties on a full-time basis.

        (e)   For the purposes of this Section 4, "Good Reason" shall be deemed
to exist under any of the following circumstances, but only to the extent that
they occur within the twelve month period immediately after a Change in Control:

        (i)    A material adverse alteration in the nature or status of
Executive's responsibilities from those in effect immediately prior to the
Change in Control, or

        (ii)   A material reduction by the Bank in the Executive's compensation
and benefits as in effect on the date hereof or as the same may be increased
from time to time, except in connection with a reduction for executives
generally.

        (f)    The Bank agrees that, if the Executive's employment is terminated
and he is entitled to payments and benefits under Section 4(b), he shall not be
required to mitigate damages by seeking other employment, nor shall any amount
he earns or benefits he receives after his termination of employment reduce the
amount payable, or benefits provided, by the Bank under this Agreement (except
as provided in Section 4(b)(ii)).

        5.     Notice of Termination. Any termination by the Bank or by the
Executive of the Executive's employment shall be communicated by a written
notice of termination to the other party, and shall specify the provision of
this Agreement relied upon and shall set forth in reasonable detail the
circumstances claimed to provide a basis for termination. The date of
termination shall be the date on which the notice of termination is delivered if
by the Executive or 30 days after the date of the notice of termination if given
by the Bank.

        6.     Assignment; Successors in Interest.

        (a)   General. Except with the prior written consent of the Executive,
no assignment by operation of law or otherwise by the Bank of any of its rights
and obligations under this Agreement may be made other than to an entity which
is a successor to all or a substantial portion of the business of the Bank (but
then only if such entity assumes by operation of law or by specific assumption
executed by the transferee and delivered to the Executive all obligations and
liabilities of the Bank under this Agreement); no transfer by operation of law
or otherwise by the Bank of all or a substantial part of its business or assets
shall be made unless the obligations and liabilities of the Bank under this
Agreement are assumed in connection with such transfer either by operation of
law or by specific assumption executed by the transferee. In such event, the
Bank shall remain liable for the performance of all of its obligations under
this Agreement (which liability shall be a primary obligation for full and
prompt performance rather than a secondary guarantee of collectibility of
damages). Except for any transfer or assignment of rights under this Agreement,
in whole or in part, upon the death of the Executive to his heirs, devisees,
legatees or beneficiaries or except with the prior written consent of the Bank,
no assignment or transfer by operation of law or otherwise may be made by the
Executive of any of his rights under this Agreement.

        (b)   Binding Nature. This Agreement shall be binding upon the parties
to this Agreement and their respective legal representatives, heirs, devisees,
legatees, beneficiaries and successors and assigns; shall inure to the benefit
of the parties to this Agreement and their respective permitted legal
representatives, heirs, devisees, legatees, beneficiaries and other permitted
successors and assigns (and to or for the benefit of no other person or entity,
whether an employee or otherwise, whatsoever); and any reference to a party to
this Agreement shall also be a reference to a permitted successor or assign.

4

--------------------------------------------------------------------------------






        7.     Miscellaneous.

        (a)   The failure of any party to this Agreement at any time or times to
require performance of any provision of this Agreement shall in no manner affect
the right to enforce the same. No waiver by any party to this Agreement of any
provision (or of a breach of any provision) of this Agreement, whether by
conduct or otherwise, in any one or more instances shall be deemed or construed
either as a further or continuing waiver of any such provision or breach or as a
waiver of any other provision (or of a breach of any other provision) of this
Agreement.

        (b)   Wherever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid but if any one or more
of the provisions of this Agreement shall be invalid, illegal or unenforceable
in any respect for any reason, the validity, legality or enforceability of any
such provisions in every other respect and of the remaining provisions of this
Agreement shall not be impaired.

        (c)   This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Colorado (without giving effect to any choice of
law provisions).

        (d)   This Agreement may only be amended by a written instrument signed
by the parties hereto which makes specific reference to the Agreement.

        IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the date and year first written above.


 
 
WESTSTAR BANK
 
 
By:
 


--------------------------------------------------------------------------------


 
 
EXECUTIVE
 
 


--------------------------------------------------------------------------------

Name: Paul M. Ferguson

5

--------------------------------------------------------------------------------





QuickLinks


CHANGE IN CONTROL SEVERANCE PAYMENT AGREEMENT
